 1
 2
 3
 4
 5
 6
 7
 8                                  UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10
11   CHARLES FRANCIS GOODS,                          )   Case No.: 1:19-cv-0662 -AWI- JLT
                                                     )
12                  Plaintiff,                       )   ORDER TO UNITED STATES MARSHAL FOR
                                                     )   SERVICE OF PLAINTIFF’S FIRST AMENDED
13          v.                                       )
                                                     )   COMPLAINT
14   CITY OF BAKERSFIELD POLICE                      )
     DEPARTMENT, et al.,                             )
15                                                   )
                    Defendants.                      )
16                                                   )
17          Charles Francis Goods is proceeding pro se and in forma pauperis with an action pursuant to
18   42 U.S.C. § 1983 for a violation of his civil rights. This Court ordered Plaintiff to provide information
19   for service of process on Form U.S.M.-285, sufficient copies of the First Amended Complaint for
20   service, and a notice of compliance. (Doc. 9) On August 21, 2019, Plaintiff provided the documents
21   required by the Court’s order. (Doc. 11) Therefore, good cause appearing, this Court:
22          1.      DIRECTS this Court’s clerk to forward to the U.S. Marshal:
23                  a.      One completed and issued summons for Teri Harless to be served;
24                  b.      One completed Form U.S.M.-285 for the defendant to be served;
25                  c.      One copy of the First Amended Complaint filed on June 6, 2019 (Doc. 5) for
26                          the defendant to be served, with an additional copy for the U.S. Marshal;
27                  d.      One copy of this order for the defendant to be served, with an additional copy
28                          for the U.S. Marshal; and

                                                         1
 1              e.       One copy of the Court’s consent form for the defendant to be served.
 2        2.    DIRECTS the U.S. Marshal, within 10 days from this order’s date, to notify the
 3              defendant of the commencement of this action and to request a waiver of service in
 4              accordance with Federal Rule of Civil Procedure 4(d) and 28 U.S.C. § 566(c);
 5        3.    DIRECTS the U.S. Marshal to file returned waivers of service and a copy of the
 6              complaint in its file for future use;
 7        4.    DIRECTS the U.S. Marshal that, if a waiver of service is not returned by the defendant
 8              within 60 days of the date of mailing the request for waiver, to personally serve process
 9              and a copy of this order on the defendant pursuant to Federal Rule Civil Procedure 4
10              and 28 U.S.C. § 566(c);
11        5.    DIRECTS the U.S. Marshal, within 10 days after personal service is accomplished, to
12              file the return of service for the defendant along with evidence of attempts to secure
13              waiver of service of process and costs subsequently incurred to effect service of the
14              defendant. Such costs shall be enumerated on the Form U.S.M.-285 and shall include
15              the costs incurred by the U.S. Marshal to make additional photocopies of the summons
16              and complaint and to prepare new Forms U.S.M.-285, if needed. Costs of service will
17              be taxed against the defendant, pursuant to Federal Rule of Civil Procedure 4(d)(2); and
18        6.    DIRECTS the U.S. Marshal not to serve the defendant if she first appears in this action
19              by filing an answer, dispositive motion or other pleading.
20
21   IT IS SO ORDERED.
22
       Dated:   August 22, 2019                             /s/ Jennifer L. Thurston
23                                                      UNITED STATES MAGISTRATE JUDGE

24
25
26
27
28

                                                        2
